Title: From B. Bezerra to Louisa Catherine Johnson Adams, 1812
From: Bezerra, B.
To: Adams, Louisa Catherine Johnson

ca. 1812
I send you my dear Madam—the two Books you were curious to see—I was sorry the other evening we did not find you—but hope you received the Books—I claim yr kind promise of the journey in Silesia—or the said letters so frisky on This country, I set out this morning with the intention of paying my affectionate respects to you and the little Beauty—but the snow drove me home what weather one needs a—constitution of Iron—my poor Husband is unwell and confined—a swelled eye and cheek—so Heaven knows when I shall—hear more of the Lady of the Lake—unless you convey her to the P Moskow—with best comps to those you love— / ever yours My dear Madam / most affectionately
B Bezerra